

115 HR 3257 IH: Promote Accountability and Government Efficiency Act
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3257IN THE HOUSE OF REPRESENTATIVESJuly 14, 2017Mr. Rokita (for himself, Mr. Brat, Mr. Loudermilk, and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide certain reforms to promote accountability and efficiency in the civil service, and for
			 other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Promote Accountability and Government Efficiency Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. At-will employment status for new Federal employees.
					Sec. 3. Immediate suspension of employees for misconduct or poor performance.
					Sec. 4. Limitation on appeal rights.
					Sec. 5. Restriction of pay raises.
					Sec. 6. Forfeiture of CSRS or FERS annuity for any employee convicted of a felony.
					Sec. 7. Transfer from Senior Executive Service to General Schedule.
					Sec. 8. Limitation on official time and use of Government resources in carrying out union
			 activities.
				
			2.At-will employment status for new Federal employees
 (a)In generalNotwithstanding any other provision of law, any employee in the civil service hired on or after the date that is 1 year after the date of enactment of this Act shall be hired on an at-will basis. Such an employee may be removed or suspended, without notice or right to appeal, from service by the head of the agency at which such employee is employed for good cause, bad cause, or no cause at all.
			(b)Clarification of employment protections
 (1)In generalNotwithstanding the requirements of subsection (a) and consistent with paragraph (2), this Act shall not be construed to extinguish or lessen any right or remedy available to any employee or applicant for employment in the civil service covered by subsection (a) under any law listed in paragraph (3).
 (2)LimitationNo employee or applicant for employment in the civil service may be awarded by any court a remedy (including damages, costs, or attorney fees) under any of the provisions of law listed in paragraph (3) in a dollar amount that, in the aggregate, exceeds $50,000.
 (3)Covered lawsThe provisions of law referenced in paragraphs (1) and (2) are as follows: (A)Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), prohibiting discrimination on the basis of race, color, religion, sex, or national origin.
 (B)The Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.), prohibiting discrimination on the basis of age.
 (C)The Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), prohibiting discrimination on the basis of sex.
 (D)The Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), prohibiting discrimination on the basis of handicapping condition.
 (E)The Whistleblower Protection Enhancement Act of 2012 (Public Law 112–199). (F)The provisions of any law, rule, or regulation prohibiting discrimination on the basis of marital status or political affiliation.
 (G)The Congressional Accountability Act of 1995, in the case of employees of the legislative branch who are subject to such Act.
 (H)The protections relating to prohibited personnel practices (as that term is defined in section 2302 of title 5, United States Code).
 (I)Any law protecting the employment rights of veterans. (4)Collective bargainingNo collective bargaining unit may be awarded by any court any remedy (including damages, costs, or attorney fees) for any breach of such agreement in an amount that exceeds $10,000 per occurrence, or $300,000 in any given calendar year, whichever is least.
 (5)EnforcementTo the extent any remedy of damages, costs, or attorney fees are awarded by a court in an amount that is in excess of the limits of this section, the amount awarded in excess shall be rendered null, void, and unenforceable. Efforts by an employee, applicant for employment, or collective bargaining unit or its members or legal counsel to seek to collect in excess of the statutory amounts, or efforts by any member of an agency to award a remedy in excess of these statutory amounts, shall be grounds for immediate separation of the employee or agency personnel, termination of the applicable collective bargaining agreement, and a prohibition on hiring such an applicant for a period of 5 years beginning on the date of the collection effort in excess.
				(c)Appeal
 (1)In generalAny employee or applicant for employment who is subject to subsection (a) and who seeks a remedy under any law listed in subsection (b)(2) with respect to an adverse personnel action may appeal under the procedures set forth in title 5, United States Code, including appealing such action to the Merit Systems Protection Board or the Office of the Special Counsel.
 (2)LimitationAn employee or applicant for employment may appeal an adverse personnel action only to a single agency, and may not thereafter bring any appeal pertaining to such dismissal before any other agency. An employee or applicant for employment who files multiple appeals of an adverse personnel action shall have any remedy for the claim limited to not more than $1,000 in the aggregate (including damages, costs, or attorney fees).
 (d)ApplicationThis section shall apply with respect to any employee hired, or any individual who becomes an applicant for employment, on or after the date that is 1 year after the date of enactment of this Act.
 (e)RegulationsNot later than 180 days after the date of enactment of this section, each agency or instrumentality of the Government to which this section applies shall develop operating standards consistent with the requirements of this section, including standards with respect to—
 (1)notifying any employee hired on or after the date specified in subsection (a) that such employee is an at-will employee;
 (2)determining which senior positions within such agency or instrumentality have the authority to separate an at-will employee from service; and
 (3)ensuring adequate oversight is in place to ensure that any separation of an at-will employee is not a result of discrimination or other violation of any law listed under subsection (b).
 (f)RegulationsNot later than 180 days after the date of enactment of this section, each agency or instrumentality of the Federal Government to which this section applies shall develop operating standards consistent with the requirements of this section, including standards with respect to—
 (1)notifying any employee hired on or after the date specified in subsection (a) that such employee is an at-will employee;
 (2)determining which senior positions within such agency or instrumentality have the authority to separate an at-will employee from service; and
 (3)ensuring adequate oversight is in place to ensure that any separation of an at-will employee is not a result of discrimination or other violation of any law listed under subsection (b).
 (g)DefinitionsIn this section: (1)Civil serviceThe term civil service has the meaning given such term in section 2101 of title 5, United States Code.
 (2)EmployeeThe term employee has the meaning given such term in section 2105 of such title, and includes any officer or employee of the United States Postal Service or the Postal Regulatory Commission.
 (3)Personnel actionThe term personnel action has the meaning given such term in section 2302(a)(2)(A) of such title. (4)VeteranThe term veteran has the meaning given that term under section 2108(1) of such title.
				3.Immediate suspension of employees for misconduct or poor performance
 (a)In generalChapter 75 of title 5, United States Code, is amended by adding at the end the following:  VIImmediate Suspension for Misconduct or Poor Performance  7551.DefinitionsIn this subchapter—
 (1)the term employee has the meaning given such term in section 7501(1) and includes any employee of the United States Postal Service or the Postal Regulatory Commission, but does not include any at-will employee (as determined under section 2 of the Promote Accountability and Government Efficiency Act); and
 (2)the term suspend means the placing of any employee, for misconduct or poor performance, in a temporary status without duties.
							7552.Immediate suspension for misconduct or poor performance
 (a)Under regulations prescribed by the Office of Personnel Management, the head of an agency may suspend (with or without pay) an employee of such agency if the head determines that the misconduct or performance of the employee warrants such suspension. The period of any such suspension shall be determined by the head.
 (b)An employee who is suspended under subsection (a) is entitled, after suspension, to— (1)a written notice, not later than 10 days after the first day of such suspension, stating the specific reasons for the suspension;
 (2)a reasonable time, but not less than 10 days, to answer orally and in writing and to furnish affidavits and other documentary evidence in support of the answer;
 (3)be represented by an attorney or other representative; and (4)a review of the case by the agency head and a written final decision and the specific reasons therefor at the earliest practicable date.
 (c)An employee against whom an action is taken under this section is entitled to appeal to the merit systems Protection Board under section 7701 of this title. During such appeal, the Merit Systems Protection Board may not take any action to reinstate the employee to the position of employment from which such employee is suspended until the date of the final decision of such appeal.
 (d)Copies of the notice of proposed action, the answer of the employee if written, a summary thereof if made orally, the notice of decision and reasons therefor, and any order affecting the suspension, together with any supporting material, shall be maintained by the agency and shall be furnished to the Merit Systems Protection Board upon its request and to the employee affected upon the employee’s request.
 (e)In the case of critical necessity, the head of an agency may immediately replace any employee suspended under subsection (a) without regard to sections 3309 through 3318..
 (b)Clerical amendmentThe table of sections for chapter 75 of title 5, United States Code, is amended by adding at the end the following:
				
					
						Subchapter VI—Immediate Suspension for Misconduct or Poor Performance 
						7551. Definitions.
						7552. Immediate suspension for misconduct or poor performance..
 4.Limitation on appeal rightsNotwithstanding any other provision of law, an employee (as that term is defined in section 2(g)(2)) or applicant for employment may not appeal an adverse personnel action to more than 1 agency.
		5.Restriction of pay raises
 (a)In generalNotwithstanding any other provision of law, an employee may not receive an increase in annual rate of pay if such employee—
 (1)did not receive at least a score of 4 or 5 out of 5 (or an equivalent rating with respect to a performance appraisal system that does provide for such a scoring system) on such employee’s latest performance review under the performance appraisal system applicable to such employee; and
 (2)the number of employees receiving a score of 4 out of 5 (or an equivalent rating with respect to a performance appraisal system that does provide for such a scoring system) does not exceed 50 percent of all employees in that agency.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Director of the Office of Personnel Management shall submit to Congress a report that contains recommendations for a single-agency rating system.
			(c)Collective bargaining agreements
 (1)ApplicationThe requirements of this section shall apply to any collective bargaining agreement entered into by the head of an agency on or after the date of enactment of this Act.
 (2)GrievanceIn the case of an employee covered by a collective bargaining agreement referred to in paragraph (1), a grievance filed on behalf of such employee that results in an increased performance rating for such employee may not result in an increase in annual rate of pay for such employee.
 (d)DefinitionIn this section, the term employee has the meaning given such term in section 2105 of title 5, United States Code, and includes any officer or employee of the United States Postal Service or the Postal Regulatory Commission.
			6.Forfeiture of CSRS or FERS annuity for any employee convicted of a felony
 (a)In generalSubchapter II of chapter 83 of title 5, United States Code, is amended by adding at the end the following:
				
					8323.Forfeiture of annuity for felony conviction
						(a)
 (1)An individual appointed to the service who is not subject to the requirements of section 2 of the Promote Accountability and Government Efficiency Act may not be paid an annuity or retired pay on the basis of the service of the individual which is creditable toward the annuity if the individual was finally convicted of a felony offense.
 (2)For purposes of paragraph (1), the term felony offense means any felony offense committed by the individual that is related to the performance of any position within the service occupied by such individual.
 (b)An individual who is an at-will employee (as determined under section 2 of the Promote Accountability and Government Efficiency Act) may not be paid an annuity on the basis of the service of the individual which is creditable toward the annuity if the individual was finally convicted of a felony offense—
 (1)when such individual was performing creditable service (as that term is defined in section 8332 or 8411); or
 (2)after such individual has separated from the service, but only if such offense is related to the performance of any position within the Government formerly occupied by such individual.
 (c)In this section, the term finally convicted has the meaning given such term in section 8332(o)(A)(6).. (b)Clerical amendmentThe table of sections of subchapter II of chapter 83 of title 5, United States Code, is amended by adding after the item relating to section 8322 the following new item:
				
					
						8323. Forfeiture of annuity for felony conviction..
			7.Transfer from Senior Executive Service to General Schedule
 (a)In generalSubchapter VIII of chapter 33 of title 5, United States Code, is amended— (1)by redesignating section 3397 as section 3398; and
 (2)by inserting after section 3396 the following:  3397.Transfer to General Schedule positions (a)Notwithstanding any other provision of law, the head of any agency may transfer a covered individual to a position within the General Schedule (subchapter III of chapter 53).
 (b)Notwithstanding any other provision of law, including the requirements of section 3594, any covered individual transferred to a General Schedule position under subsection (a) shall, beginning on the date of such transfer, receive the annual rate of pay applicable to such position.
 (c)In this section, the term covered individual means an individual occupying a senior executive service position who is not an at-will employee (as determined under section 2 of the Promote Accountability and Government Efficiency Act)..
 (b)Clerical amendmentThe table of sections of subchapter VIII of chapter 33 of title 5, United States Code, is amended by striking the item relating to section 3397 and inserting the following new item:
				
					
						3397. Transfer to General Schedule positions..
			8.Limitation on official time and use of Government resources in carrying out union activities
 (a)In generalSection 7131 of title 5, United States Code, is amended to read as follows:  7131.Limitation on official time (a)In carrying out any activities relating to the internal business of a labor organization (including the solicitation of membership, elections of labor organization officials, and collection of dues), an employee may not—
 (1)perform such activities unless such employee is in a non-duty status; or (2)use any Government property (including office space or computers).
 (b)Employees engaging in such activities must truthfully and accurately account for their time spent in carrying out such activities, and may not engage in any political activities that may impact such employee’s Agency.
 (c)Documents, communications and things prepared by or in the possession of employees engaged in any activity relating to a labor organization that is engaged in collective bargaining activities with said employee’s Agency shall maintain the records of such activities for a period of at least two years or the term of the collective bargaining agreement, plus six months, and produce copies of such records in response to Freedom of Information Act requests..
 (b)Clerical amendmentThe table of sections for chapter 71 of title 5, United States Code, is amended by striking the item relating to section 7131 and inserting the following new item:
				
					
						7131. Limitation on official time..
			